Plaintiff in error, Chas. Stueble, was convicted of a violation of the prohibition law and was, on July 17, 1911, sentenced to serve a term of one hundred twenty days in the county jail and to pay a fine of one hundred dollars, and in default of the payment of said fine the same be satisfied by further confinement as by law provided. An appeal was taken by filing in this court, on September 11, 1911, a petition in error with a partial transcript. The only assignment of error is that the court was without authority to give judgment for imprisonment for the nonpayment of said fine. The appeal is destitute of merit and is therefore affirmed and the cause remanded to the county court of Custer county with direction to enforce its judgment and sentence therein.